IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL NEILSON,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3726

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 23, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Michael Neilson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the June 23, 2016, order denying motion

to correct illegal sentence issued in Escambia County Circuit Court case number 2014-

CF-4882A. Upon issuance of mandate in this cause, a copy of this opinion shall be

provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.

App. P. 9.141(c)(6)(D).

WETHERELL, JAY, and WINSOR, JJ., CONCUR.